PLATT, District Judge.
The merchandise in question was assessed for duty as woven fabrics of silk, boiled off, at the rate of $3 per pound, under the provisions of paragraph 387 of the tariff act of July 24, 1897, c. 11, 30 Stat. 186 [U. S. Comp. St. 1901, p. 1669], and is claimed properly dutiable at the rate of 60 per cent, ad valorem, either directly or by similitude, by virtue of section 7, as “articles appliquéd, made of silk or of which silk is the component material of chief value, not specially provided for” under the provisions of paragraph 390 of said act. The protest sets forth other claims, none of which were insisted upon at the trial. The Board of General Appraisers overruled the protest and sustained the assessment of duty by the collector. The importer appeals to this court.
In 1902 the same Board, in G. A. 5,202 (T. D. 23,977), found the same merchandise to be appliquéd. Now, upon further consideration, it has reached the opposite conclusion. If the tinsel cord which appears on the silk were a flimsy, impracticable, useless appliance, and had been put upon the silk after manufacture solely as a subterfuge, to be stripped off after the merchandise had been safely lodged in the control of the importer, the decision of the Board would commend itself to my judgment. The evidence before the Board, coupled with that taken in court, does not bring my mind to such a conclusion.
The merchandise as imported may not be in the highest sense ornamental, durable, permanent, and salable. It is, however, fairly so; and in those respects only differs from Exhibit 20 in suit, concededly an appliquéd article, in. degree, if it differs at all. The testimony shows that 60 per cent, of the importation was used as it came, and that the cord was removed from the balance because in that condition it found a readier sale in the market. As between plain silk, boiled off, and silk appliquéd, it deserves the latter classification.
The decision of the Board of General Appraisers is reversed.